DETAILED ACTION
This office action is in response to the application filed on 4/20/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/20/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Examiner’s Note – Allowable Subject Matter
Claims 2-3, 9-10, and 16-17 are objected to as being allowable, yet remain dependent upon a rejected claim and would otherwise be allowable if incorporated into the independent claims along with any intervening claims.  Claims 7 and 14 overcome the prior art and would otherwise be allowable if incorporated into the independent claims along with any intervening claims as well as made to overcome the rejections under 35 USC 101 and 35 USC 112(b).



Specification
The disclosure is objected to because of the following informalities: 
Pgs. 1, 36, and 43 contain embedded hyperlinks and/or other form of browser-executable code in the Background section of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 8:
Replacement of "SA" with "security analysist (SA)".
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.  The analysis is as follows: Step 1: The claims are directed to a system, method, and medium.Step 2A Prong 1: Claims 1, 14 and 18 recite mental processes.  The limitations of Step 2A Prong 2: The judicial exception is not integrated into a practical application.  Claims 1 and 15 recite a generic non-transitory computer readable medium, processor and a storage which claimed at a high level of generality amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Similarly, claims 5-6 recite generic units using functional language, that if supported amount to generic computing components.  Claims 5, 12, and 18 refer to generic information gathering necessary to perform any mental process and broadly encompass very 
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a memory or a desktop computer to perform the recited steps is no more than merely to apply an exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.  


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112 (f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a configuration unit to identify …”; “a vulnerability unit to identify …”; “an attack unit that provides…”; “a defense unit that provides…”; and “a probabilistic model that operates…”   in claims 5-6.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 5, the claim limitations “a configuration unit to identify components and relationships among components in a cyber physical system operating under a control of a security operations center; and a vulnerability unit to identify vulnerabilities of one or more of each of the components or each of one or more communication protocols of the cyber physical syst”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 
	Claim 1 provides a processor and a memory to perform method steps.  However, the disclosed units are presented separate from these components.  MPEP 2181 II B ¶ 4 states “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”. Further, MPEP 2181 II B ¶ 3 states that only the processes of receiving, saving and processing do not require a disclosed algorithm.
	Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Dependent claim(s) 7 is/are rejected for the reasons presented above with respect to rejected claim(s) 6 in view of their dependence thereon.
	Examiner recommends simply changing the wording to the method step presentation in claims 12 and 13 since the processor and memory are already present in claim 1 to perform these acts.

Applicant may:
	(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
	(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
	(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
	(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	Claim(s) 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
	As described in detail above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Dependent claim(s) 7 is/are rejected for the reasons presented above with respect to rejected claim(s) 6 in view of their dependence thereon. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 13, 15, and 19 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by PLA Information Engineering University (CN-107135224-A) providing the tables and figures hereinafter PLA-Chinese, machine translation provided by Google Patents, hereinafter referred to PLA-English. 
Regarding claims 1, 8, and 15, PLA-English teaches:
“A system to provide computer security analysis, the system comprising: 	one or more processors coupled to a non-transitory computer readable storage having software instructions stored thereon configured to cause the one or more processors (PLA-English, Pg. 9 Ln. 15-24 discloses an integrated circuit and a computer readable storage medium to perform method steps) to: 	perform a Markov Decision Process (MDP) as part of a cyber-attack mechanism and a Discrete Time Markov Chain (DTMC) process as part of a cyber-defense mechanism (PLA-English, Pg. 4, Ln. 37-45 Pg. 5 Ln. 9-15, Pg. 5 Ln. 33-50 discloses an attack and defense Markov model using discrete time and a Markovian decision process.  PLA-Chinese, ¶ 153 depicts a table with the attack and defense state transition probabilities.  PLA-Chinese ¶ 147 depicts a table showing the corresponding attack and defense actions for a given state); 	synchronize the cyber-attack mechanism with the cyber-defense mechanism through an attack-defense synchronization action (PLA-English, Pg. 5 Ln. 33-50 discloses the process to combine the attack and defense models); and 	synchronize an update action, wherein the attack-defense synchronization action includes initiating the DTMC process, and wherein the synchronization of the update action results from one or more actions taken by the DTMC process (PLA-English, Pg. 5 Ln. 33-50 discloses the process to combine the attack and defense models and dynamically update the model in discrete time to find the optimal defense strategy.  PLA-Chinse Fig. depicts the discrete time representation of state changes)”.

Regarding claims 6, 13 and 19, PLA-English teaches:
The system of claim 1 (PLA-English teaches the limitations of the parent claims as discussed above), further comprising: 	an attack unit that provides attack models (PLA-Chinese ¶ 147 depicts the table representing various attack and defense models.  PLA-Chinese, ¶ 153 depicts a table with the attack and defense state transition probabilities), wherein the attack models include one of a data modification attack model (PLA-Chinese ¶ 147 depicts remote buffer overflow attack); 	a defense unit that provides defense models (PLA-Chinese ¶ 147 depicts the table representing various attack and defense models.  PLA-Chinese, ¶ 153 depicts a table with the attack and defense state transition probabilities), wherein the defense models include one of an anti-malware defense model (PLA-Chinese ¶ 147 depicts Install Oracle patches); and 	a probabilistic model that operates the MDP for a selected attack model and defense model along with the DTMC process for a selected SA defense model, wherein the probabilistic model predicts one or more of a probability of occurrence a security attack (PLA-Chinese, ¶ 153 depicts a table with the attack and defense state transition probabilities.  PLA-English, Pg. 5 Ln. 33-50 discloses the process to combine the attack and defense models and dynamically update the model in discrete time to find the probability of a given attack path)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim(s) 4, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLA-Chinese, in view of Duo et al. (US 2021/0194915 A1).
Regarding claims 4, 11, and 20 PLA-Chinese teaches:
“The system of claim 1 (PLA-English teaches the limitations of the parent claims as discussed above), wherein the DTMC process raises a defense level of the system (PLA-English, Pg. 5 Ln. 33-50 discloses the process to combine the attack and defense models and dynamically update the mo00del in discrete time to find the optimal defense strategy.  PLA-Chinse Fig. 3 depicts the discrete time representation of state changes)”.
PLA-Chinese does not, but in related art, Duo teaches:
 “in response to one or more of a workload level reaching a workload threshold or a fatigue level reaching a fatigue threshold (Duo, ¶ 61 teaches increases resources in response to a workload increasing beyond a threshold value)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of PLA-Chinese and Duo, to modify the markov based cyber defense analysis system of PLA-Chinese to increase resources in response to a workload increasing beyond a threshold value as taught in Duo.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
 
Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PLA-Chinese, in view of Pokhrel et al. (US 10,848,515 B1).
Regarding claims 5, 12 and 18, PLA-English teaches:
“The system of claim 1 (PLA-English teaches the limitations of the parent claims as discussed above)”.
PLA-Chinese does not, but in related art, Pokhrel teaches:
 “a configuration unit to identify components and relationships among components in a cyber physical system operating under a control of a security operations center (Pokhrel, Col. 6 Ln. 1-18, Col 6 Ln. 46- Col. 7 Ln. 9 teaches gathering information about network components and developing a graph representing relationships between the components); and 		a vulnerability unit to identify vulnerabilities of one or more of each of the components or each of one or more communication protocols of the cyber physical system (Pokhrel, Col. 7 Ln. 37- Col 8 Ln. 20, teaches gathering information about network component vulnerabilities and incorporating them with the graph information)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of PLA-Chinese and Pokhrel, to modify the markov based cyber defense analysis system of PLA-Chinese to incorporate network asset and vulnerability information into a risk analysis as taught in Pokhrel.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435